   Case 3:19-cv-01625-JAH-MDD Document 6 Filed 06/01/20 PageID.95 Page 1 of 2




                         United States District Court
                            SOUTHERN DISTRICT OF CALIFORNIA


Razhae Shepard,
                                                              Civil Action No. 19-cv-1625-JAH-MDD

                                               Plaintiff,
                                        V.
See Attachment                                                 JUDGMENT IN A CIVIL CASE


                                             Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
The Court dismisses this civil action sua sponte without further leave to amend for failure to state a
claim upon which § 1983 relief can be pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b), and
certifies that an IFP appeal would not be taken in good faith pursuant to 28 U.S.C. § 1915(a)(3).




Date:           6/1/20                                           CLERK OF COURT
                                                                 JOHN MORRILL, Clerk of Court
                                                                 By: s/ T. Ferris
                                                                                         T. Ferris, Deputy
      Case 3:19-cv-01625-JAH-MDD Document 6 Filed 06/01/20 PageID.96 Page 2 of 2

                        United States District Court
                                SOUTHERN DISTRICT OF CALIFORNIA

                                        (ATTACHMENT)

                                                        Civil Action No. 19-cv-1625-JAH-MDD


San Diego Sheriff Department;
Head of Sheriff Dept; William
D. Gore; Medical Staff; Food
Services; Dr Tran, Contracted
Doctor; State of California;
County of San Diego; Captain
C. Buchanan; Captain Hays,
